ORDER

PER CURIAM.
Defendant appeals from a judgment on a jury verdict in favor of plaintiff on plaintiffs claims for malicious prosecution and intentional infliction of emotional harm. We affirm.
Sufficient evidence supports the jury verdict and no error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential ' value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).